

113 S1352 : Native American Housing Assistance and Self-Determination Reauthorization Act of 2013
U.S. Senate
2014-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1352IN THE SENATE OF THE UNITED STATESJuly 24, 2013Ms. Cantwell (for herself, Mr. Barrasso, Mr. Johnson of South Dakota, Mr. Tester, Mr. Udall of New Mexico, Mr. Franken, Mr. Begich, Ms. Heitkamp, Ms. Hirono, Mr. Schatz, Mr. Heinrich, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsJanuary 13, 2014Reported by Ms. Cantwell, with an amendmentStrike out all after the enacting clause and insert the part printed in italicJanuary 13, 2014Referred to the Committee on Banking, Housing, and Urban Affairs for a period not to exceed 60 calendar days pursuant to the order of May 27, 1988A BILLTo reauthorize the Native American Housing Assistance and Self-Determination Act of 1996, and for other purposes.1.Short
			 title; table of contents; references(a)Short
			 titleThis Act may be cited
			 as the Native American Housing
			 Assistance and Self-Determination Reauthorization Act of
			 2013.(b)Table of
			 contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of
				contents; references.TITLE I—Block grants and grant requirementsSec. 101. Treatment of program income and labor
				standards.Sec. 102. Environmental review.Sec. 103. Authorization of appropriations.TITLE II—Affordable housing activitiesSec. 201. Low-income requirement and income
				targeting.Sec. 202. Lease requirements and tenant selection.Sec. 203. Self-determined housing activities for tribal
				communities.Sec. 204. Total development cost maximum project
				cost.TITLE III—Compliance, audits, and reportsSec. 301. Reports to Congress.TITLE IV—Other housing assistance for Native
				AmericansSec. 401. Demonstration of rental assistance for homeless or
				at-risk Indian veterans.Sec. 402. 50-year leasehold interest in trust or restricted
				lands for housing purposes.Sec. 403. Training and technical assistance.Sec. 404. Preferences for projects in Indian areas.TITLE V—MiscellaneousSec. 501. Community-based organizations and tribally designated
				housing entities.Sec. 502. Elimination of limitation on use for Cherokee
				Nation.Sec. 503. Reauthorization of Native Hawaiian Homeownership
				Act.Sec. 504. Matching or cost-participation
				requirement.(c)ReferencesExcept
			 as otherwise expressly provided, wherever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Native American Housing Assistance and Self-Determination Act
			 of 1996 (25 U.S.C. 4101 et seq.).IBlock grants and
			 grant requirements101.Treatment of
			 program income and labor standardsSection 104 (25 U.S.C. 4114) is
			 amended—(1)in subsection
			 (a), by striking paragraph (1) and inserting the following:(1)Authority to retain(A)In
				generalNotwithstanding any
				other provision of this Act, a recipient may retain any program income that is
				realized from any grant amounts under this Act if—(i)the income was
				realized after the initial disbursement of the grant amounts received by the
				recipient; and(ii)the recipient
				has agreed that the recipient will utilize the income for housing related
				activities in accordance with this Act.(B)RequirementsAny
				income that is realized by a recipient from program income shall—(i)be considered
				nonprogram income; and(ii)have no
				restrictions on use.;
				and(2)in subsection
			 (b), by striking paragraph (3) and inserting the following:(3)Application of tribal laws(A)In
				generalParagraph (1) shall
				not apply to any contract or agreement for assistance, sale, or lease pursuant
				to this Act, if that contract or agreement is otherwise covered by 1 or more
				laws or regulations adopted by an Indian tribe that requires the payment of not
				less than prevailing wages, as determined by the Indian tribe.(B)WagesThe prevailing wages described in
				subparagraph (A) shall apply to the administration of all Federal funding for
				projects funded in part by funds authorized under this
				Act..102.Environmental
			 reviewSection 105 (25 U.S.C.
			 4115) is amended by striking subsection (d) and inserting the following:(d)Environmental
				complianceNotwithstanding any other provision of law or use of
				any other source of funding for the project, compliance with the environmental
				review requirements of this section shall satisfy any other applicable
				environmental review requirement under any other Federal law (including
				regulations) required to be carried out by any agency involved in the
				project..103.Authorization
			 of appropriationsSection 108
			 (25 U.S.C. 4117) is amended by striking 2009 through 2013 and
			 inserting 2013 through 2018.IIAffordable
			 housing activities201.Low-income
			 requirement and income targetingSection 205 (25 U.S.C. 4135) is amended by
			 striking subsection (c) and inserting the following:(c)Applicability(1)In
				generalThe provisions of
				subsection (a)(2) regarding binding commitments for the remaining useful life
				of property shall not apply to—(A)a family or household member who
				subsequently takes ownership of a homeownership unit; or(B)any improvement to a privately owned
				homeownership unit if the aggregate value of the improvement for the 5-year
				period following completion of the improvement is less than $10,000.(d)PurchaseIn the case of rental housing that is made
				available to a current rental tenant for conversion to a homebuyer or
				lease-purchase unit, the current rental tenant may purchase through a contract
				to purchase, lease-purchase agreement, or any other sales agreement if the unit
				is made available for occupancy by a family that is a low-income family at the
				time of initial
				occupancy..202.Lease
			 requirements and tenant selectionSection 207 (25 U.S.C. 4137) is amended by
			 adding at the end the following:(c)Notice of
				terminationThe notice period
				described in subsection (a)(3) shall apply to projects and programs funded in
				part by amounts authorized under this
				Act..203.Self-determined
			 housing activities for tribal communitiesSubtitle B of title II (25 U.S.C. 4145 et
			 seq.) is repealed.204.Total
			 development cost maximum project costAffordable housing (as defined in section 4
			 of the Native American Housing Assistance and Self-Determination Act of 1996
			 (25 U.S.C. 4103)) that is developed, acquired, or assisted under the block
			 grant program established under section 101 of the Native American Housing
			 Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111) shall not exceed
			 by more than 20 percent, without prior approval of the Secretary of Housing and
			 Urban Development, the total development cost maximum cost for all housing
			 assisted under an affordable housing activity, including development and model
			 activities.IIICompliance,
			 audits, and reports301.Reports to
			 CongressSection 407 (25
			 U.S.C. 4167) is amended—(1)in subsection (a), by striking
			 Congress and inserting Committee on Indian Affairs and
			 the Committee on Banking, Housing and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives;
			 and(2)by adding at the end the following:(c)Public
				availabilityThe report
				described in subsection (a) shall be made publicly available, including to
				recipients..IVOther housing
			 assistance for Native Americans401.Demonstration
			 of rental assistance for homeless or at-risk Indian veteransSection 8(o)(19) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) is amended by adding at the end
			 the following:(D)Indian veterans
				housing rental assistance demonstration program(i)DefinitionsIn
				this subparagraph:(I)IndianThe
				term Indian has the meaning given the term in section 4 of the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450b).(II)Indian
				landsThe term Indian lands has the meaning given
				the term in section 3 of the Native American Business Development, Trade
				Promotion, and Tourism Act of 2000 (25 U.S.C. 4302).(III)Tribal
				organizationThe term tribal organization has the
				meaning given the term in section 4 of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450b).(ii)Authorization
				of programThe Secretary may use not more than 5 percent of the
				amounts made available for rental assistance under this subsection to carry out
				a rental assistance and supportive housing program, in conjunction with the
				Secretary of Veterans Affairs, for the benefit of Indian veterans who are
				homeless or at-risk of homelessness and who are residing on or near Indian
				lands.(iii)ModelThe
				program described in clause (ii) shall be modeled on the rental assistance and
				supportive housing program authorized under this section and applicable
				appropriations Acts, including administration in conjunction with the Secretary
				of Veterans Affairs, except that the Secretary may make necessary and
				appropriate modifications to facilitate the use of the program by Indian grant
				recipients to serve eligible Indian veterans.(iv)Eligible
				recipientsRental assistance under clause (ii) shall be made
				available to recipients eligible to receive grants under section 101 of the
				Native American Housing Assistance and Self-Determination Act of 1996 (25
				U.S.C. 4111).(v)Funding
				criteriaRental assistance under clause (ii) shall be awarded
				based on—(I)need;(II)administrative
				capacity; and(III)any other
				funding criteria established by the Secretary in a notice published in the
				Federal Register after consulting with the Secretary of Veterans
				Affairs.(vi)AdministrationRental
				assistance made available under clause (ii) shall be administered in accordance
				with the Native American Housing Assistance and Self-Determination Act of 1996
				(25 U.S.C. 4101 et seq.), except that grantees shall—(I)submit to the
				Secretary, in a manner prescribed by the Secretary, reports on the use of
				rental assistance provided under the demonstration program; and(II)provide to the
				Secretary information specified by the Secretary to assess the effectiveness of
				the demonstration program in serving eligible veterans.(vii)ConsultationThe
				Secretary, in coordination with the Secretary of Veterans Affairs, shall
				consult with recipients of grants under section 101 of the Native American
				Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111) and any
				other appropriate tribal organization on the design of the demonstration
				program to ensure the effective delivery of rental assistance and supportive
				services to persons eligible to receive assistance under this
				subparagraph.(viii)Waiver(I)In
				generalExcept as provided in subclause (II), the Secretary may
				waive or specify alternative requirements for any provision of law (including
				regulations) that the Secretary administers in connection with the use of
				rental assistance made available under this subparagraph if the Secretary finds
				that the waiver or alternative requirement is necessary for the effective
				delivery and administration of rental assistance made available under this
				subparagraph to Indian veterans.(II)ExceptionThe
				Secretary shall not waive or specify alternative requirements under subclause
				(I) for any provision of law (including regulations) relating to labor
				standards or the
				environment..402.50-year
			 leasehold interest in trust or restricted lands for housing
			 purposesSection 702(c)(1) (25
			 U.S.C. 4211(c)(1)) is amended by inserting (in effect before, on, or
			 after the date of enactment of this section) after
			 law.403.Training and
			 technical assistanceSection
			 703 (25 U.S.C. 4212) is amended by striking of fiscal years 2009 through
			 2013 and inserting fiscal year for which funds are appropriated
			 under section 108..404.Preferences
			 for projects in Indian areas(a)In
			 generalSection 42(m)(1) of
			 the Internal Revenue Code of 1986 is amended—(1)in subparagraph
			 (B)(ii)—(A)in subclause
			 (II), by striking and; and(B)by adding at the
			 end the following:(IV)projects which
				are located in an Indian area (as defined in section 4(11) of the Native
				American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C.
				4103(11))) and for which the entity applying to receive credit is—(aa)an
				Indian tribe or a tribally designated housing entity (as defined in section 4
				of the Native American Housing Assistance and Self-Determination Act of 1996
				(25 U.S.C. 4103),(bb)wholly owned or
				controlled by an Indian tribe or tribally designated housing entity (as defined
				in section 4 of the Native American Housing Assistance and Self-Determination
				Act of 1996 (25 U.S.C. 4103)), or(cc)a
				subrecipient of funding under the Native American Housing Assistance and
				Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.) with regard to the
				project for which credits would be awarded,
				and;(2)in subparagraph
			 (C)—(A)in clause (vi),
			 by inserting and Indian after public;(B)by redesignating
			 clauses (ix) and (x) as clauses (x) and (xi), respectively; and(C)by inserting
			 after clause (viii) the following:(ix)projects
				described in subparagraph (B)(ii)(IV),;
				and(3)by adding at the
			 end the following:(E)Preference for
				projects in Indian areasIn addition to the preference provided
				to projects described in subparagraph (B)(ii)(IV), for purposes of evaluating
				such projects pursuant to a competitive application process for allocation of
				housing credit dollar amounts, a housing credit agency—(i)for purposes of
				any numerical evaluation process employed by the agency, shall increase the
				cumulative points or score for such project by not less than 10 percent of the
				total points or credits available to any project, and(ii)shall not
				consider the lack of proximity of such project to population centers, public
				transportation systems, or publicly available
				amenities..(b)Effective
			 dateThe amendments made by this section shall apply to housing
			 credit dollar amounts allocated by a housing credit agency after December 31,
			 2013.VMiscellaneous501.Community-based
			 organizations and tribally designated housing entitiesTitle VII (Public Law 104–330; 110 Stat.
			 4048) is amended by adding at the end the following:706.Community-based
				development organizationA
				tribally designated housing entity shall qualify as a community-based
				development organization for purposes of the Indian Community Development Block
				Grant program authorized under section 106(a) of the Housing and Community
				Development Act of 1974 (42 U.S.C.
				5306(a))..502.Elimination of
			 limitation on use for Cherokee NationSection 801 of the Native American Housing
			 Assistance and Self-Determination Reauthorization Act of 2008 (Public Law
			 110–411; 122 Stat. 4334) is repealed.503.Reauthorization
			 of Native Hawaiian Homeownership ActSection 824 (25 U.S.C. 4243) is amended by
			 striking 2001, 2002, 2003, 2004, and 2005, and inserting
			 2014, 2015, 2016, 2017, and 2018.504.Matching or
			 cost-participation requirementAll funds provided under a grant made
			 pursuant to this Act or the amendments made by this Act may be used for
			 purposes of meeting matching or cost participation requirements under any other
			 Federal or non-Federal program.1.Short
			 title; table of contents; references(a)Short
			 titleThis Act may be cited
			 as the Native American Housing
			 Assistance and Self-Determination Reauthorization Act of
			 2013.(b)Table of
			 contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents; references.TITLE I—Block grants and grant requirementsSec. 101. Treatment of program income and labor standards.Sec. 102. Environmental review.Sec. 103. Authorization of appropriations.TITLE II—Affordable housing activitiesSec. 201. Low-income requirement and income targeting.Sec. 202. Lease requirements and tenant selection.Sec. 203. Self-determined housing activities for tribal communities.Sec. 204. Total development cost maximum project cost.TITLE III—Compliance, audits, and reportsSec. 301. Reports to Congress.TITLE IV—Other housing assistance for Native AmericansSec. 401. Demonstration of rental assistance for homeless or at-risk Indian veterans.Sec. 402. 50-year leasehold interest in trust or restricted lands for housing purposes.Sec. 403. Training and technical assistance.TITLE V—MiscellaneousSec. 501. Community-based organizations and tribally designated housing entities.Sec. 502. Elimination of limitation on use for Cherokee Nation.Sec. 503. Reauthorization of Native Hawaiian Homeownership Act.Sec. 504. Matching or cost-participation requirement.(c)ReferencesExcept
			 as otherwise expressly provided, wherever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Native American Housing Assistance and Self-Determination Act
			 of 1996 (25 U.S.C. 4101 et seq.).IBlock grants and
			 grant requirements101.Treatment of
			 program income and labor standardsSection 104 (25 U.S.C. 4114) is
			 amended—(1)in subsection
			 (a), by striking paragraph (1) and inserting the following:(1)Authority to retain(A)In
				generalNotwithstanding any
				other provision of this Act, a recipient may retain any program income that is
				realized from any grant amounts under this Act if—(i)the income was
				realized after the initial disbursement of the grant amounts received by the
				recipient; and(ii)the recipient
				has agreed that the recipient will utilize the income for housing related
				activities in accordance with this Act.(B)RequirementsAny
				income that is realized by a recipient from program income shall—(i)be considered
				nonprogram income; and(ii)have no
				restrictions on use.;
				and(2)in subsection
			 (b), by striking paragraph (3) and inserting the following:(3)Application of tribal laws(A)In
				generalParagraph (1) shall
				not apply to any contract or agreement for assistance, sale, or lease pursuant
				to this Act, if that contract or agreement is otherwise covered by 1 or more
				laws or regulations adopted by an Indian tribe that requires the payment of not
				less than prevailing wages, as determined by the Indian tribe.(B)WagesThe prevailing wages described in
				subparagraph (A) shall apply to the administration of all Federal funding for
				projects funded in part by funds authorized under this
				Act..102.Environmental
			 reviewSection 105 (25 U.S.C.
			 4115) is amended by adding at the end the following:(e)Environmental
				reviewNotwithstanding any other provision of law or use of
				any other source of funding for the project, compliance with the environmental
				review requirements of this section shall satisfy any other applicable
				environmental review requirement under any other Federal law (including
				regulations) required to be carried out by any agency involved in the
				project..103.Authorization
			 of appropriationsSection 108
			 (25 U.S.C. 4117) is amended by striking 2009 through 2013 and
			 inserting 2013 through 2018.IIAffordable
			 housing activities201.Low-income
			 requirement and income targetingSection 205 (25 U.S.C. 4135) is amended by
			 striking subsection (c) and inserting the following:(c)Applicability(1)In
				generalThe provisions of
				subsection (a)(2) regarding binding commitments for the remaining useful life
				of property shall not apply to—(A)a family or household member who
				subsequently takes ownership of a homeownership unit; or(B)any improvement to a privately owned
				homeownership unit if the aggregate value of the improvement for the 5-year
				period following completion of the improvement is less than $10,000.(d)PurchaseIn the case of rental housing that is made available to a current rental tenant for conversion to a homebuyer or lease-purchase unit, the current rental tenant may purchase through a contract to purchase, lease-purchase agreement, or any other sales agreement, subject to the condition that the current rental tenant was a low-income family at the time of initial occupancy..202.Lease
			 requirements and tenant selectionSection 207 (25 U.S.C. 4137) is amended by
			 adding at the end the following:(c)Notice of
				terminationThe notice period
				described in subsection (a)(3) shall apply to projects and programs funded in
				part by amounts authorized under this
				Act..203.Self-determined
			 housing activities for tribal communitiesSubtitle B of title II (25 U.S.C. 4145 et
			 seq.) is repealed.204.Total
			 development cost maximum project costAffordable housing (as defined in section 4
			 of the Native American Housing Assistance and Self-Determination Act of 1996
			 (25 U.S.C. 4103)) that is developed, acquired, or assisted under the block
			 grant program established under section 101 of the Native American Housing
			 Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111) shall not exceed
			 by more than 20 percent, without prior approval of the Secretary of Housing and
			 Urban Development, the total development cost maximum cost for all housing
			 assisted under an affordable housing activity, including development and model
			 activities.IIICompliance,
			 audits, and reports301.Reports to
			 CongressSection 407 (25
			 U.S.C. 4167) is amended—(1)in subsection (a), by striking
			 Congress and inserting Committee on Indian Affairs and
			 the Committee on Banking, Housing and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives;
			 and(2)by adding at the end the following:(c)Public
				availabilityThe report
				described in subsection (a) shall be made publicly available, including to
				recipients..IVOther housing
			 assistance for Native Americans401.Demonstration
			 of rental assistance for homeless or at-risk Indian veteransSection 8(o)(19) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) is amended by adding at the end
			 the following:(D)Indian veterans
				housing rental assistance demonstration program(i)DefinitionsIn
				this subparagraph:(I)IndianThe
				term Indian has the meaning given the term in section 4 of the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450b).(II)Indian
				areaThe term Indian area has the meaning given
				the term in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103).(III)Tribal
				organizationThe term tribal organization has the
				meaning given the term in section 4 of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450b).(ii)Authorization
				of programThe Secretary may use not more than 5 percent of the
				amounts made available for rental assistance under this subsection to carry out
				a rental assistance and supportive housing program, in conjunction with the
				Secretary of Veterans Affairs, for the benefit of Indian veterans who are
				homeless or at-risk of homelessness and who are residing on or near an Indian
				area.(iii)ModelThe
				program described in clause (ii) shall be modeled on the rental assistance and
				supportive housing program authorized under this section and applicable
				appropriations Acts, including administration in conjunction with the Secretary
				of Veterans Affairs, except that the Secretary may make necessary and
				appropriate modifications to facilitate the use of the program by Indian grant
				recipients to serve eligible Indian veterans.(iv)Eligible
				recipientsRental assistance, which shall include associated administrative costs, under clause (ii) shall be made
				available to recipients eligible to receive grants under section 101 of the
				Native American Housing Assistance and Self-Determination Act of 1996 (25
				U.S.C. 4111).(v)Funding
				criteriaRental assistance under clause (ii) shall be awarded
				based on—(I)need;(II)administrative
				capacity; and(III)any other
				funding criteria established by the Secretary in a notice published in the
				Federal Register after consulting with the Secretary of Veterans
				Affairs.(vi)AdministrationRental
				assistance made available under clause (ii) shall be administered in accordance
				with the Native American Housing Assistance and Self-Determination Act of 1996
				(25 U.S.C. 4101 et seq.), except that grantees shall—(I)submit to the
				Secretary, in a manner prescribed by the Secretary, reports on the utilization of
				rental assistance provided under the demonstration program; and(II)provide to the
				Secretary information specified by the Secretary to assess the effectiveness of
				the demonstration program in serving eligible veterans.(vii)ConsultationThe
				Secretary, in coordination with the Secretary of Veterans Affairs, shall
				consult with recipients of grants under section 101 of the Native American
				Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111) and any
				other appropriate tribal organization on the design of the demonstration
				program to ensure the effective delivery of rental assistance and supportive
				services to persons eligible to receive assistance under this
				subparagraph.(viii)Waiver(I)In
				generalExcept as provided in subclause (II), the Secretary may
				waive or specify alternative requirements for any provision of law (including
				regulations) that the Secretary administers in connection with the use of
				rental assistance made available under this subparagraph if the Secretary finds
				that the waiver or alternative requirement is necessary for the effective
				delivery and administration of rental assistance made available under this
				subparagraph to Indian veterans.(II)ExceptionThe
				Secretary shall not waive or specify alternative requirements under subclause
				(I) for any provision of law (including regulations) relating to labor
				standards or the
				environment..402.50-year
			 leasehold interest in trust or restricted lands for housing
			 purposesSection 702(c)(1) (25
			 U.S.C. 4211(c)(1)) is amended by inserting (in effect before, on, or
			 after the date of enactment of this section) after
			 law.403.Training and
			 technical assistanceSection
			 703 (25 U.S.C. 4212) is amended by striking of fiscal years 2009 through
			 2013 and inserting fiscal year for which funds are appropriated
			 under section 108..VMiscellaneous501.Community-based
			 organizations and tribally designated housing entitiesTitle VII (Public Law 104–330; 110 Stat.
			 4048) is amended by adding at the end the following:706.Community-based
				development organizationA
				tribally designated housing entity shall qualify as a community-based
				development organization for purposes of the Indian Community Development Block
				Grant program authorized under section 106(a) of the Housing and Community
				Development Act of 1974 (42 U.S.C.
				5306(a))..502.Elimination of
			 limitation on use for Cherokee NationSection 801 of the Native American Housing
			 Assistance and Self-Determination Reauthorization Act of 2008 (Public Law
			 110–411; 122 Stat. 4334) is repealed.503.Reauthorization
			 of Native Hawaiian Homeownership ActSection 824 (25 U.S.C. 4243) is amended by
			 striking 2001, 2002, 2003, 2004, and 2005, and inserting
			 2014, 2015, 2016, 2017, and 2018.504.Matching or
			 cost-participation requirementAll funds provided under a grant made
			 pursuant to this Act or the amendments made by this Act may be used for
			 purposes of meeting matching or cost participation requirements under any other
			 Federal or non-Federal program.